 Case 2:18-cv-00082-Z-BR Document 42 Filed 06/21/19                 Page 1 of 4 PageID 197



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                               AMARILLO DIVISION

DARRELL KIMBROUGH, MSN, FNP-C, §
MARY BENARD, MSN, FNP-C, and    §
TINA SPOHN-LEDFORD, MSN, FNP-C; §
                                §
      Plaintiffs,               §
                                §
v.                              §                   CIVIL ACTION NO. 2:18-CV-82-D-BR
                                §
NAEEM KHAN, M.D. and            §
AMARILLO URGENT CARE, LLC,      §
                                §
      Defendants.               §

           DEFENDANTS’ FIRST AMENDED DESIGNATION OF EXPERTS

       Defendants, Naeem Khan, M.D. and Amarillo Urgent Care, LLC make this amended expert

witness designation pursuant to Rule 26(a)(2)(A) of the Federal Rules of Civil Procedure and the

Scheduling Order entered by the Court on September 24, 2018 [Doc. 17] and modified on May 21,

2019 [Doc. 36.]

       The following persons are non-retained experts that may be used at trial to present

evidence under Federal Rule of Evidence 702, 703, or 705:

       Casey S. Erick
       COWLES & THOMPSON, P.C.
       901 Main Street, Suite 3900
       Dallas, Texas 75202
       Telephone: (24) 672-2138
       Facsimile: (214) 672-2338

       Jeremi K. Young
       YOUNG & NEWSOM, P.C.
       1001 S. Harrison, Suite 200
       Amarillo, Texas 79101
       Telephone: (806) 331-1800
       Facsimile: (806) 398-9095



DEFENDANTS’ FIRST AMENDED DESIGNATION OF EXPERTS – PAGE 1
 Case 2:18-cv-00082-Z-BR Document 42 Filed 06/21/19                    Page 2 of 4 PageID 198



       Tim Newsom
       YOUNG & NEWSOM, P.C.
       1001 S. Harrison, Suite 200
       Amarillo, Texas 79101
       Telephone: (806) 331-1800
       Facsimile: (806) 398-9095

       Casey S. Erick, Jeremi K. Young and Tim Newsom may testify concerning the amount of

attorneys’ fees incurred in this matter and whether such fees are reasonable and necessary. They

will testify concerning, among other things, the hourly rates of the professionals working on this

case; the hours expended by each professional; the fees, expenses, or costs that were or will be

incurred by the Plaintiffs and/or Defendants; and the customary and usual nature, reasonableness,

and necessity of the fees, costs, and expenses that were or will be incurred by Plaintiffs and/or

Defendants in this matter, including, if applicable, any appeal of the captioned case.

       The testimony will be based on, among other things, the time and labor required, the

novelty and difficulty of the questions involved; the skill required to perform the legal services

properly; the time limitation imposed by the client or circumstances; the nature and length of the

professional relationship with the client; the experience, reputation, and ability of the lawyer or

lawyers performing the services; and all other matters relevant to an award of attorneys’ fees, costs,

and expenses.

       PRACTICE VELOCITY URGENT CARE SOLUTIONS – EXPERITY
       (Experity is a May 2019 merger between Docusoap, Inc. and Practice Velocity,
       LLC)

       Matthew Logan – General Counsel
       Penny Retzlaff – Director of Billing
       Chase Jensen – Software Engineer
       Nathaniel Scald – Support
       Specialist

       8777 Velocity Drive Machesney
       Park, Illinois 61115
       Tel: (888) 357-4209
       Fax: (815) 986-1675
DEFENDANTS’ FIRST AMENDED DESIGNATION OF EXPERTS – PAGE 2
 Case 2:18-cv-00082-Z-BR Document 42 Filed 06/21/19                   Page 3 of 4 PageID 199




       Practice Velocity provides electronic health records software and services for urgent care

healthcare providers. Practice Velocity generated reports, as requested by Defendants, which

evidence the login and logout activity (both the time and IP address used to login or out) of

Plaintiffs using the Practice Velocity software, during the time period Plaintiffs were employed by

Defendants. Those reports were produced to Plaintiffs and Bates numbered D*1000-1021, in

response to Plaintiffs’ Request for Production No. 20 requesting “All records evidencing Plaintiff’s

use or access to any software or computer system used by Defendants to chart patient care provided

by Plaintiff on behalf of AUC. In answering this request, provide date and time the software or

system was accessed and the duration of time the software or system was accessed.” Defendants

reserve the right to call all employees, software engineers, programmers, agents or custodians of

records from Practice Velocity, now Experity, who were involved, in any way, in generating the

referenced reports. They may be called upon to provide testimony concerning their observations,

actions, opinions, or conclusions arising from or related to the reports and the information

generated, including the underlying data which provides the basis for the report. Their opinions

will be based on their education, training, experience and expertise within their respective

professional fields.

       Dated: June 21, 2019.
                                            Respectfully submitted,

                                            COWLES & THOMPSON, PC



                                            By:
                                                  Casey S. Erick
                                                  Texas Bar No. 24028564
                                                  Email: cerick@cowlesthompson.com

                                            910 Main Street
                                            Suite 3900
DEFENDANTS’ FIRST AMENDED DESIGNATION OF EXPERTS – PAGE 3
 Case 2:18-cv-00082-Z-BR Document 42 Filed 06/21/19                    Page 4 of 4 PageID 200



                                             Dallas, Texas 75202
                                             Tel. (214) 672-2138
                                             Fax. (214) 672-2338
                                             ATTORNEYS FOR DEFENDANTS


                                 CERTIFICATE OF SERVICE

       I hereby certify that on this 21st day of June, 2019, a true and correct copy of the Defendants’
First Amended Designation of Experts was delivered, via electronic mail, as follows:


       Shawn D. Twing
       stwing@mhba.com
       Mullin, Hoard & Brown, LLP
       500 S. Taylor, Suite 800
       P. O. Box 31656
       Amarillo, Texas 79120-1656

       Elizabeth A. Chermel
       Mullin, Hoard & Brown, LLP
       2515 McKinney Ave., Sutie 900
       Dallas, Texas 75201
       bchermel@mhba.com




                                             By:
                                                   Casey S. Erick




DEFENDANTS’ FIRST AMENDED DESIGNATION OF EXPERTS – PAGE 4
